DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erdmann et al. (US 20170310118).

    PNG
    media_image1.png
    466
    571
    media_image1.png
    Greyscale

	With respect to claim 1, figures 1 and 2 of Erdmann et al. (US 20170310118) discloses a binary proximity switch, wherein the proximity switch comprises the following comprising: a frequency generator (110) that provides an AC voltage; a coil (115) connected to the AC voltage for generating an alternating magnetic field; an influencing element (105) that is attached such that it can move in relation to the coil and is configured to influence the alternating magnetic field to different extents, depending on a distance to the coil; a rectifier (130) for rectifying the AC voltage applied to the coil  to generate a rectified voltage; a comparator (120) for determining whether or not the rectified voltage exceeds a predetermined threshold value; and an interface (at output of 120) for outputting a binary signal indicating the determination result.
 	With respect to claim 2, Erdmann discloses the proximity switch according to claim 1, wherein the coil (115) comprises a flat coil (115) in a printed circuit (see [0026]).

 	With respect to claim 4, Erdmann discloses the proximity switch according to claim 1 , wherein the influencing element (105) comprises a magnetically soft and electrically insulating material for, in particular locally, amplifying the alternating magnetic field (See [0024]).
 	With respect to claim 5, Erdmann discloses the proximity switch according to claim 1, further comprising a booster (within 210 see [0032] disclosing the use as an amplifier) for amplifying the rectified voltage before it is sent to the comparator (120).
 	With respect to claim 6, Erdmann discloses the proximity switch according to claim 1 wherein the rectifier (130) comprises a Schottky diode.
 	With respect to claim 7, Erdmann discloses the proximity switch according to claim 1, further comprising a low pass filter (125) for smoothing the rectified voltage.
	With respect to claim 8, Erdmann discloses the proximity switch according to claim 1, further also comprising a processing unit (210) that has another interface wherein the processing unit is configured to transmit the binary signal via the other interface [ see [0031]).
	With respect to claim 9, Erdmann discloses the proximity switch according to claim 1 wherein the comparator (120) comprises an analog-digital converter (see claim 8) and a numerical comparator.
	With respect to claim 10, Erdmann discloses the proximity switch according to claim 1, further comprising a plurality of coils  (see claim 19) comprising the coil, wherein the plurality of coils (115) each have dedicated rectifiers (130), comparators (120) and interfaces , and wherein the influencing element (105) can move along a pathway on which it passes by the plurality of coils (115), such that the binary signal]] at the interface indicates a position of a positioning element along  a curve.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (Figures 1-4 of  Backes (US 20130127449) discloses a binary proximity switch, with coil R, rectifier D, frequency generator (oscillation generated by the current impulse), influencing member 18 and comparator (evaluation unit)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                         /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842